DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 10-11, 13 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (USPAP       2008/0175,317), hereinafter, “Han”.



Regarding claim 1, Han recites, determining an intra prediction mode (Please note, paragraph 0020. As indicated determining an intra prediction mode of the current block); determining a decoding order among the plurality of the sub-blocks in the block based on the intra prediction mode and decoding the plurality of the sub-blocks in the block based on the decoding order (Please note, paragraph 0020. As indicated an intra prediction performer which intra prediction decodes the data about the current block in a unit of the sub blocks according to the determined intra prediction mode), wherein a width of the block is equal to a height of the block (Please note, paragraph 0020 as well as figure 4. As indicated wherein the unit block is a block which is a standard unit of the intra prediction).
            Regarding claim 2, Han recites, wherein the decoding order is one of a plurality of decoding orders for intra prediction selected based on the intra prediction mode (Please note, figure 9, block 930), and the intra prediction mode is one of a plurality of intra prediction modes (Please note, figure 9, block 920).
            Regarding claim 4, Han recites, wherein the plurality of the sub-blocks include a top-left sub-block, a top-right sub-block, a bottom-left sub-block, and a bottom-right sub-block (Please note, figure 4, block 490).
            Regarding claims 10-11, analysis similar to those presented for claims 1-2, are respectively, applicable.
            Regarding claim 13, analysis similar to those presented for claims 1-2, are respectively, applicable.
            Regarding claims 17-18, analysis similar to those presented for claims 1-2, are respectively, applicable.

     



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,742,996 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above mentioned US Patent.

Below, a tabular comparison, is indicative of such inclusion:

               Application 16/820,814
               US Patent 10,742,996
1.    An image decoding method to decode a plurality of sub-blocks in a block, comprising;

determining an intra prediction mode;


 and decoding the plurality of the sub-blocks in the block based on the decoding order, wherein a width of the block is equal to a height of the block.


 obtaining intra prediction mode information indicating an intra prediction mode; 


and decoding the plurality of the sub-blocks in the block based on the decoding order, wherein a width of the block is equal to a height of the block, and a width of a sub-block of the plurality of the sub-blocks is equal to a height of the sub-block.


Regarding claims 2-20, similar analysis as those presented for claims 2-20 of the aforementioned US Patent, are applicable.
















Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,942,554, in view of Han et al. (USPAP       2008/0175,317), hereinafter, “Han”.
         (Patent 554), recites, determining an intra prediction mode; determining a decoding order among the plurality of the sub-blocks in the block based on the intra prediction mode; and decoding the plurality of the sub-blocks in the block based on the decoding order (Please note, claim 1).
         (Patent 554), does not expressly recite, wherein a width of the block is equal to a height of the block. 
        Han recites, wherein a width of the block is equal to a height of the block (Please note, paragraph 0020 as well as figure 4. As indicated wherein the unit block is a block which is a standard unit of the intra prediction). 
        (Patent 554) & Han are combinable because they are from the same field of endeavor.
        At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this wherein a width of the block is equal to a height of the block operation of Han in (Patent 554)’s invention.
        The suggestion/motivation for doing so would have been for a more enhanced reconstructed image. 

Regarding claims 2-20, similar analysis as those presented for claims 2-20 of the aforementioned US Patent, are applicable.


Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.






 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 










Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Monday, June 21, 2021